DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. John Gugliotta on December 7, 2021.
The application has been amended as follows: 
	Claim 1, at line 13, deleted “approximately”.


Allowable Subject Matter
Claims 1-9, 12 and 13 are allowed.  The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or suggest a method of manufacturing an animal toy comprising placing a liquid latex and/or natural rubber into a solution of a calcium nitrate salt and water having a ratio of about 1:30 by weight of salt to water in order to coalesce the latex/rubber into a plurality of individual pieces; joining the pieces together to form the animal teach shape followed by the sequential steps of leaching the animal toy shape with water at the claimed temperature for the claimed amount of time, cooling the animal toy shape to room temperature and drying the animal toy shape to a lower humidity, and finally curing the cooled and dried toy shape in an over or dryer until an internal temperature of the animal toy shape reaches about 180 °F in combination with the other features instantly claimed.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeff Wollschlager whose telephone number is (571)272-8937. The examiner can normally be reached M-F 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742